DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/27/2021 has been entered.
Status of the Application
	Claims 1, 3-6, and 14-22 are currently pending in this application.
Claim Objections
	Claims 1 and 19-22 have been amended in order to overcome the claim objections. Therefore, the objections to claims 1 and 19-22 have been withdrawn.
Response to Arguments
	Presented arguments have been fully considered, but are rendered moot in view of new ground(s) of rejection necessitated by amendment(s) initiated by the applicant(s).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kong et al. (Hereafter, “Kong”) [US 2004/0119035 A1] in view of Stanley [US 2012/0236288 A1] in further view of Kotake [US 2013/0258060 A1].
In regards to claim 1, Kong discloses a modeling arrangement for modeling the topography of a three-dimensional (3D) surface ([0001] object surface characterization using optical triangulation ranging), comprising: a light source arranged to project a substantially monochromatic and coherent electromagnetic radiation onto the 3D surface ([0015] A laser or similar source of electromagnetic radiation 10 directs an optical beam to an optical diffraction grating 12 that splits the beam into a plurality of beams producing a rectangular grid pattern on the surface 15 of a target 14.); a camera arranged to photograph the 3D surface to be modeled at wavelengths emitted by the light source as well as wavelengths detected by a human eye ([0015] The beams are reflected from the target surface 15; and a camera 17 is positioned to receive the reflected beams. In camera 17, each beam is focused by a lens 16 onto an image surface 18 providing an image plane 20.); and a grating provided in connection with the light source ([0015] A laser or similar source of electromagnetic radiation 10 directs an optical beam to an optical diffraction grating 12 that splits the beam into a plurality of beams producing a rectangular grid pattern on the surface 15 of a target 14.); wherein the light source and the grating provided in connection with the light source are arranged jointly to produce a diffraction pattern of a known geometry on the surface to be modeled ([0015] A laser or similar source of electromagnetic radiation 10 directs an optical beam to an optical diffraction grating 12 that splits the beam into a plurality of beams producing a rectangular grid pattern on the surface 15 of a target 14.), the diffraction pattern comprising a network of points ([0021] Using the apparatus described above, a two dimensional (2D) array of beams may be generated by optical grating 12 that comprises a first predetermined number of rows of beams, each row containing a second number of individual beams. Each of the beams, when reflected from surface 15, forms a beam image which lies somewhere on a beam path in the image plane 18, wherein the beam paths of all beam images are straight, generally parallel lines (vertical in this example). For example, FIG. 3 shows a 5x4 array of beam images reflected from a flat surface onto the image plane, wherein the horizontal rows of beam images are aligned perpendicularly with the vertical beam paths. [0023] The example of FIG. 4 is a portion of a 4x7 beam image dot matrix that was projected using a pulsed IR laser and a diffraction grating as shown in FIG. 1.), wherein the diffraction pattern is a pattern that accurately complies with a mathematical-physical model ([Fig. 3 and 4] dot matrix, wherein the angles of the beams are known) and wherein beam output angles of the diffraction pattern are accurately known based on the mathematical-physical model ([0023] The example of FIG. 4 is a portion of a 4x7 beam image dot matrix that was projected using a pulsed IR laser and a diffraction grating as shown in FIG. 1. The inter-beam image distance (angle) was 1.5 degrees in both the horizontal and vertical directions. The beam matrix was rotated by 14 degrees relative to the triangulation direction. A VGA camera was synchronized with the laser pulses. The vertical separation between the camera and lens was 60 mm.); and wherein the modeling arrangement is calibrated by a single system calibration so that the relative orientations of the optical axis of the camera and the diffraction axis are [0016-0020, 0025, Fig. 2a, 2, 7a, and 7b] and so that the calibration takes into account the calibration information to correct for optical distortions of the lens of the camera ([0024] The beam image labelling process for the matrix of FIG. 4 begins with creation of the beam paths. Over the sensing range, the center of gravity of each beam image is recorded at different target distances (a planar target is convenient but is not required). The beam images may be distinguished from noise by their strength and spatial location: with good quality equipment, the beam images will generally be stronger than noise artifacts and will create a recognizable grid pattern. Once all beam images are identified, any other artifact in the image plane may be ignored. Linear fit to the beam image positions is then used to create the beam paths. The calculated beam paths are stored as a look-up table for later use. With the beam paths stored, the system can be calibrated (for distance as a function of beam image position on the path) and used for ranging.  Both processes are described with reference to the flow chart of FIGS. 7A, 7B.), the modeling arrangement configured to calculate a three-dimensional position of each point of a network of points produced by the diffraction pattern ([0021] Using the apparatus described above, a two dimensional (2D) array of beams may be generated by optical grating 12 that comprises a first predetermined number of rows of beams, each row containing a second number of individual beams. Each of the beams, when reflected from surface 15, forms a beam image which lies somewhere on a beam path in the image plane 18, wherein the beam paths of all beam images are straight, generally parallel lines (vertical in this example). For example, FIG. 3 shows a 5x4 array of beam images reflected from a flat surface onto the image plane, wherein the horizontal rows of beam images are aligned perpendicularly with the vertical beam paths. [0023] The example of FIG. 4 is a portion of a 4x7 beam image dot matrix that was projected using a pulsed IR laser and a diffraction grating as shown in FIG. 1.) based on a single photograph of the camera using the calibration information from the modeling arrangement ([0004] Each of the beam images has a position on the image plane that moves substantially linearly with variation of a target distance between the optical grating and a point on the object surface from which that beam image is reflected; and the direction of the substantially linear movement of each beam image forms a predetermined angle with the column of the array of beam images on the image plane to which that beam belongs at a common target distance. Positional data for each of the beam images on the image plane is derived and provided to a processor which uses stored reference data defining predetermined beam paths in the image plane for the beam images to locate and determine the associated one of the predetermined beam paths for each of the beam images on the image plane, determine the location of each of the beam images along its associated predetermined beam path, determine the target distance for that beam and store an array of the determined target distances for each of the located beam images to characterize the object surface. The predetermined angle may provide for each beam having a separate predetermined beam path. For greater resolution, some of the beam paths may have two associated beams, and processing is provided to distinguish the beams on a single beam path uniquely.), 
Stanley discloses a modeling arrangement for modeling the topography of a three-dimensional (3D) surface ([Title] Range based sensing), comprising: a light source arranged to project a substantially monochromatic and coherent electromagnetic radiation onto the 3D surface ([0006] a structured light generator adapted to illuminate a scene with a first structured pattern of light points and a second structured pattern of light points, said first and second patterns being configured for operation at different ranges); a camera arranged to photograph the 3D surface to be modeled at wavelengths emitted by the light source as well as wavelengths detected by a human eye ([0007] a detector for detecting the location of light points projected in the scene); and a grating provided in connection with the light source ([0027] Embodiments of the invention may additionally or alternatively employ a structured light generator comprising a light source and a diffraction element. The light source is preferably a laser diode. The diffractive element, or diffractive array grating (DAG) in some embodiments is controllable to vary the light output between first and second states, resulting in first and second projected light patterns. The diffractive element may be mechanically switchable, for example one or more elements can be moved into and out of the path of the light source in response to a control signal, or the diffractive element may be electro-optically configurable.); wherein the light source and the grating provided in connection with the light source are arranged jointly to produce a diffraction pattern of a known geometry on the surface to be modeled, the diffraction pattern comprising a network of points ([0012] Shapes of individual light points may be square or circular for example, and colour can be varied both within the visible spectrum and also beyond it, allowing wavelength discrimination to be employed at the detector. The configuration of light points may be varied in terms of the arrangement of points in square or hexagonal arrays for example, angled or tilted arrays, or by the introduction of further pattern features such as lines or curves. It will be understood that a vast array of different patterns are possible which allows one pattern to be distinguished from another by detection of all or only a part of that pattern. Thus image and/or wavelength analysis of detected light points or features can be performed, and this information can be passed to the processor for use in determining to which pattern a detected point, set of points or feature belongs.), wherein the diffraction pattern is a pattern that accurately complies with a mathematical-physical model ([0011] It will be understood that structured patterns of light points refers to patterns having a plurality of recognisable features in a known, pre-defined geometry. Common structured light patterns include arrays of spots, parallel lines or grids of lines. In certain embodiments the structured light pattern may comprise a single point of light to provide coarse ranging. The term `light points` used herein refers to any recognisable feature of such a pattern.) and wherein beam output angles of the diffraction pattern are accurately known based on the mathematical-physical model; and wherein the modeling arrangement is calibrated ([0029] According to a further aspect of the invention therefore, there is provided a method of range detection comprising: [0030] Illuminating a scene with at least one structured pattern of light points [0031] Detecting light points in the illuminated scene [0032] Selecting one set from a plurality of pre-defined sets of calibration data, each said data set corresponding to different depth ranges and [0033] Determining from the detected location of a projected point, the range to said point according to the selected calibration data set.), the modeling arrangement configured to calculate a three-dimensional position of each point of a network of points ([0012] Shapes of individual light points may be square or circular for example, and colour can be varied both within the visible spectrum and also beyond it, allowing wavelength discrimination to be employed at the detector. The configuration of light points may be varied in terms of the arrangement of points in square or hexagonal arrays for example, angled or tilted arrays, or by the introduction of further pattern features such as lines or curves. It will be understood that a vast array of different patterns are possible which allows one pattern to be distinguished from another by detection of all or only a part of that pattern. Thus image and/or wavelength analysis of detected light points or features can be performed, and this information can be passed to the processor for use in determining to which pattern a detected point, set of points or feature belongs.) produced by the diffraction pattern ([0029] According to a further aspect of the invention therefore, there is provided a method of range detection comprising: [0030] Illuminating a scene with at least one structured pattern of light points [0031] Detecting light points in the illuminated scene [0032] Selecting one set from a plurality of pre-defined sets of calibration data, each said data set corresponding to different depth ranges and [0033] Determining from the detected location of a projected point, the range to said point according to the selected calibration data set.) based on a single photograph of the camera using the calibration information from the modeling arrangement ([0029] According to a further aspect of the invention therefore, there is provided a method of range detection comprising: [0030] Illuminating a scene with at least one structured pattern of light points [0031] Detecting light points in the illuminated scene [0032] Selecting one set from a plurality of pre-defined sets of calibration data, each said data set corresponding to different depth ranges and [0033] Determining from the detected location of a projected point, the range to said point according to the selected calibration data set.), wherein the optical distortions of the photograph are corrected by the calibration information by moving the pixels of the photograph to correct positions.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kong with the teachings of Stanley. The motivation behind this modification would have been to improve the determination of the depth ranges of the target using structured light projections.
Kong discloses that the positions, orientations, and distances of the components and in relation to the other components are known and can be seen in Fig. 2A. However, Kong fails to explicitly disclose that wherein beam output angles of the diffraction pattern are accurately known based on the mathematical-physical model and the positional relationships of the camera and light source are accurately known by calibration. 
However, in the same field of endeavor, Kotake discloses wherein the modeling arrangement being calibrated ([0050] The relative position and orientation of the camera 100 and the projector 105 have been calibrated in advance and are known, and hence the E matrix is also known.), and hence having calibration information, by a single system calibration so that the relative orientations of the optical axis of the camera and the diffraction axis are accurately known ([0033] As shown in FIG. 4, a camera coordinate system (three-dimensional) is set such that a Z-axis coincides with an optical axis, and an X-axis and a Y-axis are parallel to the horizontal direction and the vertical direction of the image data, respectively. [0034] In the present embodiment, the normalized image coordinates represent a position on an image plane when the image plane is set at a position of Z=1 in the camera coordinate system. The origin of the normalized image coordinate system is a point of intersection of the optical axis (Z-axis) and the image plane, and the X-axis and the Y-axis are parallel to the horizontal direction and the vertical direction of the image data, respectively. [0037] Next, the projection model of the projector 105 will be described. When the projector 105 is regarded as an optical system using a lens, the different point between the camera 100 and the projector 105 is only that an image is input or output through a lens. Therefore, the projection model of the projector 105 can be basically described using the same model as that of the camera 100.) and that the position, distance and orientation of the output point [Fig. 4-5B] and so that the calibration takes into account the calibration information to correct for optical distortions of the lens of the camera ([0006] To perform three-dimensional shape measurement with high accuracy, it is necessary to properly take into account an influence of such lens distortion. In correcting the lens distortion of the camera, it is a general practice that a distortion parameter is calibrated in advance, and two-dimensional coordinates on the photographed image data are corrected to coordinates without distortion in the three-dimensional shape measurement, using the distortion parameter. As to the lens distortion of the projector as well, by performing calibration in advance, it is also possible to perform the correction, based on a result of the calibration, similarly to the camera.), the modeling arrangement configured to calculate a three-dimensional position of each point of a network of points produced by the diffraction pattern based on a single photograph of the camera using the calibration information from the modeling arrangement ([0043-0061] the three-dimensional coordinates of the points on the photographed image are calculated using the correction of the coordinates from the calibration of the system that occurs in advance), wherein the optical distortions of the photograph are corrected by the calibration information by moving the pixels of the photograph to correct positions ([0006] two-dimensional coordinates on the photographed image data are corrected to coordinates without distortion in the three-dimensional shape measurement, using the distortion parameter [0014] correcting the coordinates on the photographed image based on a distortion parameter of the imaging unit, which is determined in advance).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kong’s known parameters between the surface, grating of the laser or similar source of electromagnetic radiation, and the camera with the calibration of the system occurring in advance and the correction of the coordinates on the photographed image data using the calibration as taught by Kotake. The motivation behind this modification would have been to perform three-dimensional shape measurement with high accuracy at high speed while taking into account lens distortion of a projecting device, using predetermined pattern light [See Kotake, 0016].

In regards to claim 3, the limitations of claim 1 have been addressed. Kong fails to explicitly disclose wherein the light source is arranged to produce one wavelength [0044]. 
Stanley discloses wherein the light source is arranged to produce one wavelength ([0012] using one pattern projected would have a single wavelength). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kong with the teachings of Stanley. The motivation behind this modification would have been to improve the determination of the depth ranges of the target using structured light projections.

In regards to claim 4, the limitations of claim 1 have been addressed. Kong fails to explicitly disclose wherein the light source is arranged to produce more than one wavelength.
Stanley discloses wherein the light source is arranged to produce more than one wavelength ([0012] The structured light generator can be adapted to switch back and forth between said first and second structured patterns, either automatically according to a timing control, or adaptively in response to sensed information from the illuminated scene. Alternatively the structured light generator can be adapted to project the first and second patterns simultaneously. In embodiments where more than one pattern is projected simultaneously, the light points corresponding to different patterns are preferably distinguishable by shape, colour, polarisation or configuration. Shapes of individual light points may be square or circular for example, and colour can be varied both within the visible spectrum and also beyond it, allowing wavelength discrimination to be employed at the detector. The configuration of light points may be varied in terms of the arrangement of points in square or hexagonal arrays for example, angled or tilted arrays, or by the introduction of further pattern features such as lines or curves. It will be understood that a vast array of different patterns are possible which allows one pattern to be distinguished from another by detection of all or only a part of that pattern. Thus image and/or wavelength analysis of detected light points or features can be performed, and this information can be passed to the processor for use in determining to which pattern a detected point, set of points or feature belongs.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kong with the teachings of Stanley. The motivation behind this modification would have been to improve the determination of the depth ranges of the target using structured light projections.
Claim 14 is substantially the same as claim 1 and is thus rejected for reasons similar to those in rejecting claim 1. 

Claim 17 lists all the same elements of claim 14, but in computer program form rather than method form.  Therefore, the supporting rationale of the rejection to claim 14 applies equally as well to claim 17. 

Claim 18 is substantially the same as claims 1 and 14 and is thus rejected for reasons similar to those in rejecting claims 1 and 14. 

Claim 19 lists all the same elements of claim 3, but in method form rather than modeling arrangement form.  Therefore, the supporting rationale of the rejection to claim 3 applies equally as well to claim 19. 

Claim 20 lists all the same elements of claim 4, but in method form rather than modeling arrangement form.  Therefore, the supporting rationale of the rejection to claim 4 applies equally as well to claim 20. 

Claims 5, 6, 15, 16, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kong in view of Stanley in further view of Kotake in even further view of Blayvas [US 2014/0111616 A1].
In regards to claim 5, the limitations of claim 4 have been addressed. Kong fails to explicitly disclose wherein the light source is arranged to simultaneously emit red substantially monochromatic and coherent electromagnetic radiation, green substantially monochromatic and coherent electromagnetic radiation and blue substantially monochromatic and coherent electromagnetic radiation. 
Stanley discloses wherein the light source is arranged to simultaneously emit red substantially monochromatic and coherent electromagnetic radiation, green substantially monochromatic and coherent electromagnetic radiation and blue substantially monochromatic and coherent electromagnetic radiation ([0079] In the above examples a single detector or camera is used to sense different patterns adapted for use at different ranges. Such a 3D camera using multiple spot projectors could distinguish between the different projected patterns through a variety of means, including: [0080] time division multiplexing, where projectors are fired sequentially and separate images acquired for each spot projector [0081] colour encoding e.g. one projector operates in red, whilst the other emits in green. A colour camera is used to detect the 2 spot patterns simultaneously, but the patterns can be separated and processed individually [0082] polarisation encoding--one is polarised either linear or circular, and the 2nd projector has orthogonal polarisation encoding. A polariser or polarising beamsplitter can be used in front of the camera to distinguish the 2 images.).
Blayvas discloses wherein the light source is arranged to simultaneously emit red substantially monochromatic and coherent electromagnetic radiation, green substantially monochromatic and coherent electromagnetic radiation and blue substantially monochromatic and coherent electromagnetic radiation ([0044] The light sources can emit the same or different emission spectrums in the visible and/or ultra-violet and/or infra-red bands. Using the light sources emitting in the infra-red (IR) band coupled with using the IR-sensitive camera allows to operate the 3D scanner in the invisible mode, without interfering with user perception. Using the light sources of different colors, e.g. Red, Green and Blue light sources allows color-separation of different patterns, with their simultaneous operation and acquisition in one frame instead of 3 consecutive frames. Using three light sources of the same spectrum allows more robustness in 3D scanning of color objects, and also allows switching them on simultaneously to obtain the uniform illumination, which can be used as a camera flash or illuminating lamp.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kong with the color encoding using red and green as taught by Stanley and with the use of red, green, and blue light sources for color separation patterns as taught by Blayvas. The motivation behind these modifications would have been to improve the determination of the depth ranges of the target using structured light projections and to improve the three-dimensional scanning [See Blayvas].

In regards to claim 6, the limitations of claim 1 have been addressed. Kong fails to explicitly disclose comprising three light sources and a grating provided in connection with each light source, wherein the first light source is arranged to emit red substantially monochromatic and coherent electromagnetic radiation, the second light source is arranged to emit green substantially monochromatic and coherent electromagnetic radiation and the third light source is arranged to emit blue substantially monochromatic and coherent electromagnetic radiation.
Blayvas discloses comprising three light sources and a grating provided in connection with each light source, wherein the first light source is arranged to emit red substantially monochromatic and coherent electromagnetic radiation, the second light source is arranged to emit green substantially monochromatic and coherent electromagnetic radiation and the third light source is arranged to emit blue substantially monochromatic and coherent electromagnetic radiation ([0044] The light sources can emit the same or different emission spectrums in the visible and/or ultra-violet and/or infra-red bands. Using the light sources emitting in the infra-red (IR) band coupled with using the IR-sensitive camera allows to operate the 3D scanner in the invisible mode, without interfering with user perception. Using the light sources of different colors, e.g. Red, Green and Blue light sources allows color-separation of different patterns, with their simultaneous operation and acquisition in one frame instead of 3 consecutive frames. Using three light sources of the same spectrum allows more robustness in 3D scanning of color objects, and also allows switching them on simultaneously to obtain the uniform illumination, which can be used as a camera flash or illuminating lamp.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kong with the use of red, green, and blue light sources for color separation patterns as taught by Blayvas. The motivation behind this modification would have been to improve the three-dimensional scanning [See Blayvas].

In regards to claim 15, the limitations of claim 14 have been addressed. Kong fails to explicitly disclose further comprising: analyzing a second photograph of the surface to be modeled taken by the camera from the same position, which second photograph does not contain the diffraction pattern projected on the surface to be modeled; and giving RGB values for the points of said network of points by interpolating the corresponding pixels of the second photograph.
Blayvas discloses further comprising: analyzing a second photograph of the surface to be modeled taken by the camera from the same position, which second photograph does not contain the diffraction pattern projected on the surface to be modeled; and giving RGB values for the points of said network of points by interpolating the corresponding pixels of the second photograph ([0056] FIG. 9 illustrates one embodiment of a method to synchronize video frames acquisition in a camera and light pattern switching in the pattern projector. Initially the first light source N=1 is chosen in 901 and switched on in 902. A video frame is acquired by camera in 903. After the frame acquisition is finished, the light source N is switched off in 904, and pattern index N is incremented cyclically in 905, and the next pattern is acquired again under the illumination by the new pattern in 903. [0061] FIG. 11 illustrates the time sequence of illuminating patterns, acquired frames, and calculated 3D scans. One can note that the 3D scans have a certain delay over the image frames, since only after acquisition of three image frames the first 3D scan can be obtained. A non-limiting example of time-line is shown in the last row, corresponding to video frame-rate of 25 frames per second, or 40 milliseconds for each frame. The frame rate of calculated 3D scans is the same as the frame-rate of acquired images, however since each 3D scan is based on 3 image frames, they are more sensitive to motion of the objects, and have a certain delay of one or two frames. For example 3D scan 1 is calculated at t=120 ms from image frames 1, 2, 3 and correspond to the scene position during the Frames 1-3, acquired over an interval time interval 0-120 ms.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kong with the teachings of Blayvas. The motivation behind this modification would have been to improve the three-dimensional scanning [See Blayvas].

In regards to claim 16, the limitations of claim 14 have been addressed. Kong fails to explicitly disclose wherein the identification of the points of the network of points produced by the diffraction pattern is made by using the color order of the points formed by several different wavelengths emitted by one diffraction source.
Blayvas discloses wherein the identification of the points of the network of points produced by the diffraction pattern is made by using the color order of the points formed by several different wavelengths emitted by one diffraction source ([0044] The light sources can emit the same or different emission spectrums in the visible and/or ultra-violet and/or infra-red bands. Using the light sources emitting in the infra-red (IR) band coupled with using the IR-sensitive camera allows to operate the 3D scanner in the invisible mode, without interfering with user perception. Using the light sources of different colors, e.g. Red, Green and Blue light sources allows color-separation of different patterns, with their simultaneous operation and acquisition in one frame instead of 3 consecutive frames. Using three light sources of the same spectrum allows more robustness in 3D scanning of color objects, and also allows switching them on simultaneously to obtain the uniform illumination, which can be used as a camera flash or illuminating lamp.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kong with the teachings of Blayvas. The motivation behind this modification would have been to improve the three-dimensional scanning [See Blayvas].

In regards to claim 21, the limitations of claim 14 have been addressed. Kong fails to explicitly disclose wherein the modeling arrangement comprises three light sources and a grating provided in connection with each light source, wherein the first light source is arranged to emit red substantially monochromatic and coherent electromagnetic radiation, the second light source is arranged to emit green substantially monochromatic and coherent electromagnetic radiation and the third light source is arranged to emit blue substantially monochromatic and coherent electromagnetic radiation.  
Blayvas discloses wherein the modeling arrangement comprises three light sources and a grating provided in connection with each light source, wherein the first light source is arranged to emit red substantially monochromatic and coherent electromagnetic radiation, the second light source is arranged to emit green substantially monochromatic and coherent electromagnetic radiation and the third light source is arranged to emit blue substantially monochromatic and coherent electromagnetic radiation ([0044] The light sources can emit the same or different emission spectrums in the visible and/or ultra-violet and/or infra-red bands. Using the light sources emitting in the infra-red (IR) band coupled with using the IR-sensitive camera allows to operate the 3D scanner in the invisible mode, without interfering with user perception. Using the light sources of different colors, e.g. Red, Green and Blue light sources allows color-separation of different patterns, with their simultaneous operation and acquisition in one frame instead of 3 consecutive frames. Using three light sources of the same spectrum allows more robustness in 3D scanning of color objects, and also allows switching them on simultaneously to obtain the uniform illumination, which can be used as a camera flash or illuminating lamp.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kong with the teachings of Blayvas. The motivation behind this modification would have been to improve the three-dimensional scanning [See Blayvas].

In regards to claim 22, the limitations of claim 16 have been addressed. Kong fails to explicitly disclose wherein the light source is arranged simultaneously to emit red substantially monochromatic and coherent electromagnetic radiation, green substantially monochromatic and coherent electromagnetic radiation and blue substantially monochromatic and coherent electromagnetic radiation.
Blayvas discloses wherein the light source is arranged simultaneously to emit red substantially monochromatic and coherent electromagnetic radiation, green substantially monochromatic and coherent electromagnetic radiation and blue substantially monochromatic and coherent electromagnetic radiation ([0044] The light sources can emit the same or different emission spectrums in the visible and/or ultra-violet and/or infra-red bands. Using the light sources emitting in the infra-red (IR) band coupled with using the IR-sensitive camera allows to operate the 3D scanner in the invisible mode, without interfering with user perception. Using the light sources of different colors, e.g. Red, Green and Blue light sources allows color-separation of different patterns, with their simultaneous operation and acquisition in one frame instead of 3 consecutive frames. Using three light sources of the same spectrum allows more robustness in 3D scanning of color objects, and also allows switching them on simultaneously to obtain the uniform illumination, which can be used as a camera flash or illuminating lamp.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kong with the teachings of Blayvas. The motivation behind this modification would have been to improve the three-dimensional scanning [See Blayvas].
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kaitlin A Retallick whose telephone number is (571)270-3841. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KAITLIN A RETALLICK/Primary Examiner, Art Unit 2482